Exhibit 10(t) STOCK PURCHASE AGREEMENT between GENERAL ELECTRIC COMPANY and VIVENDI S. A. Dated as of December 3, 2009 Table of Contents Page ARTICLE I DEFINITIONS Section 1.1 Certain Terms 2 Section 1.2 Construction 10 ARTICLE II SALE AND PURCHASE OF SHARES Section 2.1 Sale and Purchase of Shares 12 Section 2.2 First Sale Closing. 12 Section 2.3 Transaction Closing. 14 Section 2.4 Payments. 14 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Section 3.1 Status 17 Section 3.2 Authority; etc 17 Section 3.3 Governmental Authorization; Non-Contravention 17 Section 3.4 Title to Shares 18 Section 3.5 No Judgments, Litigation 18 Section 3.6 Finders’ Fees 18 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER Section 4.1 Status 19 Section 4.2 Authority; etc 19 Section 4.3 Governmental Authorization; Non-Contravention 19 Section 4.4 No Judgments, Litigation 19 Section 4.5 Finders’ Fees 20 ARTICLE V CERTAIN COVENANTS Section 5.1 Crimson Transactions. 20 Section 5.2 Restrictions on Transfer 21 Section 5.3 Other Transactions 21 Section 5.4 Liquidity Right. 22 Section 5.5 Reasonable Best Efforts. 23 Section 5.6 Notice of Certain Events 24 Section 5.7 Resignations 24 i Table of Contents (continued) Page Section 5.8 Public Announcements 24 Section 5.9 Mutual Release 24 Section 5.10 Provision of Determination of Available Cash From Operations 25 Section 5.11 Further Assurances 25 ARTICLE VI CONDITIONS PRECEDENT Section 6.1 Conditions to the Obligations of the Parties 25 Section 6.2 Conditions to Obligations of Buyer 25 Section 6.3 Conditions to Obligations of Seller 26 Section 6.4 Additional Conditions to Obligations of the Parties 26 ARTICLE VII TERMINATION Section 7.1 Termination 27 Section 7.2 Effect of Termination 28 Section 7.3 Effectiveness of Consents; Disputes 28 ARTICLE VIII INDEMNIFICATION Section 8.1 Survival 29 Section 8.2 Indemnification by Seller 29 Section 8.3 Indemnification by Buyer 29 Section 8.4 Certain Limitations. 30 Section 8.5 Third Party Claim Procedures 30 ARTICLE IX MISCELLANEOUS Section 9.1 Notices 31 Section 9.2 Amendment; Waivers, etc 34 Section 9.3 Expenses 34 Section 9.4 Governing Law, etc. 34 Section 9.5 Successors and Assigns 37 Section 9.6 Entire Agreement 37 Section 9.7 Severability 37 Section 9.8 Counterparts; Effectiveness; Third Party Beneficiaries 37 Section 9.9 Specific Performance 38 ii STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT, dated as of December 3, 2009 (this “Agreement”), is by and between General Electric Company, a New York corporation (“Buyer”), and Vivendi
